Citation Nr: 1217782	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left foot disability other than peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967, including service in the Republic of Vietnam.  He received the Purple Heart Medal and Combat Infantryman Badge.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for bilateral hand, right arm, bilateral shoulder, and right knee disabilities.

In November 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2010, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD), entitlement to service connection for headache, left arm, and sleep disabilities, and entitlement to an increased rating for Type II diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left foot and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hand disability.

2.  The Veteran does not have a current right arm disability.

3.  The Veteran does not have a current bilateral shoulder disability.

4.  The Veteran does not have a current right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a right arm disability are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.
3.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

4.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2005, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for bilateral hand, right arm, bilateral shoulder, and right knee disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a June 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claims in a November 2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment.  In addition, the Veteran was afforded VA examinations for bilateral hand, right arm, bilateral shoulder, and right knee disabilities.

The evidence reflects that the Veteran had applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  The AOJ sent letters to SSA and requested all available records pertaining to the Veteran's claim.  SSA responded that the Veteran's records had been destroyed.  Therefore, the Board finds that any further efforts to obtain SSA disability records would be futile.  38 C.F.R. § 3.159(c)(1).

In its December 2010 remand, the Board instructed the AOJ to obtain any additional relevant VA treatment records from the VA Medical Center in Durham, North Carolina (VAMC Durham) and the VA outpatient clinic in Raleigh, North Carolina from October 2007 to the present, obtain any available SSA disability records, and afford the Veteran VA examinations to obtain opinions as to the nature and etiology of any current bilateral hand, right arm, bilateral shoulder, and right knee disabilities.  As explained above, all additional relevant VA treatment records have been obtained and the AOJ was notified by SSA that the Veteran's records had been destroyed.  Further, VA examinations were conducted in March 2011.  

Therefore, the AOJ substantially complied with all of the Board's December 2010 remand instructions and VA has no further duty to attempt to obtain any additional records.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).   

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has reported that he experiences symptoms of bilateral hand, right arm, bilateral shoulder, and right knee disabilities which he contends are due to participation in combat-related activities in Vietnam.  For example, he has reported on several occasions that while serving in Vietnam, he had to remain in a stooped position while shooting weapons, jumped from helicopters with heavy equipment on his back, crawled through tunnels on his stomach, hands, and knees, and waded through swamp water.  He also received shrapnel injuries which he contends may be related to some of his symptoms.

Service personnel records reflect that the Veteran served in combat.  His military occupational specialty was a light weapons infantryman; he received basic airborne training, incurred a fragment wound to the left thigh in January 1966, and received decorations indicative of participation in combat.  Further, as he served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

In-service trauma, such as that described by the Veteran, is consistent with the circumstances of his service.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service." Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the current disability element of a claim for service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran is competent to report combat-related injuries in service.  His reports of such injuries in combat situations are satisfactory evidence and his reports are consistent with the circumstances of his service in Vietnam.  There is no clear and convincing evidence to the contrary.  Hence the presence of such in-service injuries is conceded.

However, with regard to the remaining elements of the claims for service connection, the weight of the evidence reflects that the Veteran does not have any current bilateral hand, right arm, bilateral shoulder, or right knee disabilities.  

Post-service medical records dated from June 2003 to June 2010 indicate reports by the Veteran of locking of the right leg and knee, leg pain, tightening of the right leg muscles, bilateral shoulder and right arm, hand, and knee pain, and right arm and bilateral hand numbness.  Examinations revealed objective evidence of right shoulder pain, some decreased right shoulder motion, somewhat impaired motor strength (4/5) of the right upper extremity, and some decreased sensation in the right hand.  However, all other neurological findings were normal and there was no clinical evidence of any other bilateral hand, right arm, bilateral shoulder, or right knee abnormalities.  

There was no evidence of any cervical radiculopathy at the time of a July 2005 VA examination and an August 2005 VA pain management note indicates that while a neurological examination was suggestive of possible neuropathy, the Veteran refused an electromyography (EMG) and neuropathy could not be diagnosed on a definitive basis.  An EMG was conducted in March 2006 and all findings were normal.  Diagnoses of hand, shoulder, and arm pain, right hand numbness, and cervical radiculopathy were provided.  These diagnoses, especially cervical radiculopathy, were not accompanied by any further explanation or reasoning.

In a March 2005 letter, a VA physician reported that she was treating the Veteran for, among other things, myalgia, cervical radiculopathy, osteoarthritis, and chronic pain syndrome.  No further explanation or reasoning was provided.

In an August 2006 letter, a second VA physician reported that the Veteran was diagnosed as having, among other things, distal sensory neuropathy and osteoarthritis of the right knee.  No further explanation or reasoning for this statement was provided.

VA examination reports dated in March 2011 reveal that the Veteran reported pain, aching, stiffness, weakness, and an "electricity" sensation in both hands and shoulder pain.  Examinations revealed some limitation of motion of the distal interphalangeal joints of the index and little fingers bilaterally and an antalgic gait, but there was no other objective evidence of any other bilateral hand, right arm, bilateral shoulder, or right knee abnormalities and X-rays of the shoulders and right knee were all normal.  The physician who conducted the examinations did not provide any current bilateral hand, right arm, bilateral shoulder, or right knee diagnoses and all examinations were noted to be normal.

As for the Veteran's hands and right arm, the examiner opined that it was not likely ("less likely than not") that the Veteran's reported symptoms and any limitation of function were related to service, his service-connected degenerative joint disease of the cervical spine, or his previously diagnosed cervical radiculopathy.  The examiner reasoned that the Veteran's symptoms did not follow an anatomic distribution characteristic of a cervical radiculopathy and that examination did not suggest a current cervical radiculopathy.  His complaints were not typical for carpal tunnel syndrome or diabetic neuropathy of the hands, but such possibilities could not be excluded with confidence.  However, the prior EMG did not confirm these diagnoses despite similar complaints at the time.  It was possible that the Veteran's mild cognitive dysfunction from prior encephalitis rendered him an unreliable historian or that he was exaggerating his symptoms, thereby making evaluation difficult.

With regard to the shoulders, the examiner opined that it was not likely ("less likely than not") that the Veteran's service resulted in any current disability of the shoulders.  This opinion was based on the fact that the reported symptoms were out of proportion to the objective findings during examination and during X-rays and the fact that examination demonstrated inconsistencies.  For example, although the Veteran initially demonstrated limited range of shoulder motion, he was later observed to have a very normal range of right shoulder motion.

With regard to the right knee, the examiner concluded that examination did not demonstrate any abnormality and X-rays did not suggest any abnormality out of proportion to a normal individual of the Veteran's age.  Further, his employment as a postal worker entailed standing and walking all day.

The diagnoses of cervical radiculopathy, myalgia, osteoarthritis, distal sensory neuropathy, and chronic pain syndrome contained in the Veteran's VA medical records and the March 2005 and August 2006 letters are of little probative value because some such diagnoses (such as distal sensory neuropathy) are nonspecific. Further, the diagnoses are otherwise unaccompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The opinions and conclusions of the physician who conducted the March 2011 VA examinations, however, are accompanied by detailed explanations which were based upon examination of the Veteran and a review of his medical records and reported history and are consistent with the evidence of record.  Therefore, these opinions and conclusions are entitled to substantial probative weight.  See Id.

Although a diagnosis is not necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported hand, arm, shoulder, and knee pain on numerous occasions, but underlying disabilities have not been identified.

There is no other evidence of any current bilateral hand, right arm, bilateral shoulder, or right knee disabilities and neither the Veteran nor his representative have alluded to the existence of any such evidence.  

In light of the lack of any adequate evidence of post-service bilateral hand, right arm, bilateral shoulder, and right knee disabilities, the weight of the evidence is against a finding of current disabilities and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for bilateral hand, right arm, bilateral shoulder, and right knee disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

Medical records, including the March 2011 VA examination reports, indicate that the Veteran has been diagnosed as having degenerative joint disease of the first metaphalangeal joint of the left foot.  Also, the Veteran has reported that he experiences symptoms of a low back disability, such as pain.  Thus, there is competent evidence of current left foot and low back disabilities.

The Veteran contends that his left foot and low back problems are due to participation in combat-related activities in Vietnam, such as remaining in a stooped position while shooting weapons, jumping from helicopters with heavy equipment on his back, crawling through tunnels on his stomach, hands, and knees, and wading through swamp water.  He also received shrapnel injuries which he contends may be related to some of his symptoms.  Also, as he served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

In the August 2006 letter, the VA physician reported that the Veteran had arthritis of the lumbar spine.  He opined that in light of the Veteran's job duties in service, the disability was likely associated with service.  No further explanation or reasoning was provided.

The physician who conducted the March 2011 VA examinations opined that it could not be determined without resorting to mere speculation whether the Veteran's current left foot disability, diagnosed as degenerative joint disease of the metatarsal phalangeal joint, had its onset in service.  No further explanation or reasoning for this opinion was provided.

The examiner further opined that the Veteran's activities in service, including jumping as a paratrooper, certainly could have contributed to the development of degenerative joint disease, but that it was not possible to ascertain the degree that such activities were responsible for the current disability.  Also, his employment with the post office likely contributed to the disability, as such employment involved prolonged standing and walking.

With regard to the low back, the examiner reported that the Veteran had intervertebral disc disease (IVDS).  Service connection is already in effect for degenerative joint disease of the cervical spine, but the examiner did not specify whether the finding of IVDS pertained to the already service-connected disability or a separate low back disability.  Diagnoses of degenerative disc disease of the cervical spine and tiny syrinx of the cervical spine were provided, however a separate low back disability was not identified.

The examiner concluded that the Veteran did not have any symptoms suggestive of lumbar radiculopathy.  Rather, his neck pain radiated down the spine to the pelvis and across both sides, without radiation to the legs or any other symptoms suggestive of lumbar radiculopathy.  In other words, all symptoms started in the neck and radiated downward.  Also, there was no demonstrable tenderness, muscle spasm, limitation of motion, or increased muscle tone evident on examination.

The March 2011 opinion that it could not be determined without resorting to mere speculation whether the Veteran's current left foot disability had its onset in service is inadequate because it is not accompanied by any further explanation and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The opinion that the Veteran's activities in service could have contributed to the development of his left foot disability is also inadequate because it is unaccompanied by any explanation or reasoning and is equivocal.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves- Rodriguez, 22 Vet. App. at 304; Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The March 2011 VA examination pertaining to the Veteran's low back is also inadequate in light of the unclear findings concerning the presence of IVDS, the fact that the examiner did not acknowledge or discuss the August 2006 letter which identified a diagnosis of lumbar spine arthritis, and the fact that the examiner only referenced previous X-rays of the cervical spine but did not obtain any X-rays of the lumbosacral spine.  To the extent that the August 2006 letter referenced a diagnosis of lumbar spine arthritis, this diagnosis, by itself, is inadequate to establish the presence of a current low back disability because compensation for arthritis requires X-ray evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his current left foot disability other than peripheral neuropathy of the left lower extremity.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left foot disability other peripheral neuropathy of the left lower extremity (any such disability diagnosed since January 2005) had its onset in service or in the year immediately following service, is related to his reported in-service duties, is related to herbicide exposure in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of his duties in service.  The Veteran's reports of such duties should be presumed to be accurate.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for left foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  All indicated tests and studies, including X-rays of the lumbosacral spine, should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability (any low back disability diagnosed since January 2005) had its onset in service or in the year immediately following service, is related to the Veteran's reported in-service duties, is related to herbicide exposure in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability (any low back disability diagnosed since January 2005) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative joint disease of the cervical spine.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of any current disability, that shows a baseline of any low back disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of his duties in service and the diagnosis of lumbar spine arthritis noted in the August 2006 letter from a VA physician.  The Veteran's reports of in service duties should be presumed to be accurate.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for low back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


